DETAILED ACTION

1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
2.	This action is in response to the following communication: Amendment to application No. 16/854,230 filed on 10/04/2022.
3.	Claims 11 and 12 are cancelled.
Claims 1, 19, 24 and 29 have been amended.
Claims 1-10 and 13-29 now remain pending.
Claims 1, 19 and 29 are independent claims.
Claim Objections
4.	Prior objection is circumvented by claim amendments.
5.	Claims13 and 14, Line 1, references “the method of claim 12”, however claim 12 has been cancelled.
Claims 15-18, Line 1, references “the method of claim 11”, however claim 11 has been cancelled.
 Examiner treats as --The method of claim 1--.
Response to Arguments
6.	Applicant’s arguments with respect to claims 1, 19, 24 and 29  and claims 2-10, 13-18 and 29 on pages 7-10 of the response have been fully considered but they are not persuasive are moot in view of the new ground(s) of rejection - see Lee (Art newly made of record) as applied below, as they further teach such use.
Claim Rejections - 35 USC § 103

7.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

8.	Claims 1-10, 13-17 and 19-29 are rejected under 35 U.S.C. 103 as being unpatentable over Snider et al., 2018/0060053 (hereinafter Snider) in view of Pereira et al.,  US 2017/0080337 (hereinafter Pereira) ) in view of Lee, US 2019/0090023. 
   In regards to claim 1, Snider teaches:
A method for accelerating the start time of an application (Abstract, High-performance streaming installation of software applications can be achieved by pre-fetching chunks of application files), (p. 1, [0002] Streaming installation can be accomplished by executing the application before the entire application is installed), (p. 1, [0020] High-performance streaming installation of software applications can be achieved by pre-fetching chunks of application files) and (p. 2, [0121] Because the application can begin executing before the entire set of application chunks is acquired, the application can start executing sooner. As a result, overall performance is enhanced).
receiving a request for an application from a user (Fig. 5), (p. 5, [0077] FIG. 5 is a flowchart of an example method 500 of accessing application files and can be implemented, for example, by any of the clients described herein (e.g., by a request service). At 520, a file system driver receives a read request for data. A file chunk associated with the file read request can then be determined) and (p. 1, [0006] receiving application chunk access information, wherein the application chunk access information comprises indication of at least one application chunk requested during execution of the executable application but not resident at a reporting client device).
sending a request for application chunk information; c) receiving the application chunk information (p. 3, [0038-0039] At 230, chunk access information from a plurality of clients installing the executable application is received. At 240, the chunk access information from the plurality of clients is aggregated. Aggregation can comprise identifying a particular application chunk or chunk sequence to be pre-fetched (e.g., based on a detected condition or elapsed time) and (p. 1, [0006]  the application chunk access information comprises indication of at least one application chunk requested during execution of the executable application but not resident at a reporting client device; aggregating the application chunk access information, wherein aggregating the application chunk access information comprises identifying a particular application chunk as to be pre-fetched; based on the application chunk access information from the plurality of client devices, generating a revised recipe file, wherein generating the revised recipe file comprises specifying that the particular application chunk is to be pre-fetched; and publishing the revised recipe file for consumption by future client devices installing the executable application). 
determining network information (p. 4, [0062] When the technologies are incorporated into the operating system, other allowances can be made for delays regarding obtaining missing chunks. For example, the operating system can suspend execution of an application until the chunks are available. The application can then be resumed while avoiding a crash due to network timeout or the like), (p. 5, [0080] As a result of detecting the missing chunk, a cache miss record can be generated at 560 and sent to the cache miss telemetry server. A plurality of cache miss records can be accumulated locally and periodically sent to the cache miss telemetry server (e.g., after downloading the missing chunk). As described herein, such a record can include context information to identify circumstances under which the cache miss occurred) and (p. 5, [0090] a mechanism can be used to communicate a delay or completion condition between a providing service and an application as described herein).
h) installing the previously received application chunk (p. 5, [0076] The recipe file can include a tag indicating the minimum list of chunks needed to launch the application. After such chunks are downloaded, the system reports that the application has been successfully installed. The application can then execute. Meanwhile, additional chunks can be pre-fetched to avoid cache misses as application execution requests data found in additional chunks).
the application chunk is a discrete portion of the application having a beginning state and an end state (p. 5, [0089] The tags can take the form of files (e.g., named according to a special naming convention containing a content label and using “START” and “END”) that when read or written by the application provide additional information to the caching system about the sequence of operations to follow) and  (p. 5, [0086-087] A start and stop tag can be used to surround content that can be referred to in a recipe file or by the application when communicating with a service providing streaming installation… content for “Level 2” can use tags such as “FILE_TAG_LEVEL2_START” and  FILE_TAG_ LEVEL2_ END” where operations occurring between the two tags can be associated with the execution of “Level 2” such that querying for the existence of “FILE_TAG_LEVEL2_END” directly notifies the application of the existence of prerequisite data needed to execute “Level 2.”) (emphasis added).  
Snider doesn’t explicitly teach:   
playtime information is associated with the application chunk information.
However, Pereira teaches such use: (p. 6, [0074] Download Manager 165 is configured to manage the downloading of executable game content to Client 110B. This downloading occurs in parallel with the display to a game player of game video provided by Video Source 130 to Client 110B), (p. 22, [0212] As such, Client 110B receives executable game content while at the same time rendering and presenting game video to a game player using part of the executable game content that has already been downloaded), (p. 19, [0185]  certain conditions result in giving a greater priority to downloading of executable game content relative to the provision of streaming video. For example, if it is very likely that execution of the game in client side mode will be interrupted because a resource is not available, then more priority may be given to downloading that resource relative to maintaining the minimum quality of game video presented to a game player…Download Manager 165 is configured to send an instruction to Video Source 130 indicating that the frame rate of streaming video provided to Client 110B should be reduced to increase the probability that the resource will be downloaded before it is needed. The amount that the frame rate is reduced is optionally calculated based on an amount of time expected to be needed to download the required resource) and (p. 20, [0187]  Step 760 may comprise, for example, determining a probability of needing any part of the executable game content is lower than a given threshold, before that part will be downloaded. This probability is related to the probability that a game state will be reached that requires a part of the executable game content and the probability of when this game state will be reached. The greater the amount of time before a resource will be need, the more likely there will be an opportunity to download the resource before it is needed) (emphasis added). 
e) predicting download duration from the application chunk information and network information.
However, Pereira teaches such use: (p. 19, [0185] The amount that the frame rate is reduced is optionally calculated based on an amount of time expected to be needed to download the required resource).
f) retrieving stored playtime information wherein  the stored playtime information is associated with a previously received application chunk.
However, Pereira teaches such use: (p. 18, [0173] Statistics Engine 500 makes this calculation for some or all of the alternative game states that are more than one step removed from the current game state. In various embodiments, the Statistics Engine 500 calculates the probability of each alternative game state based on the current game state and/or based on one or more previous game states along the Game Path). 
g) comparing predicted download duration to the stored playtime information and the playtime information associated with the application chunk information.
However, Pereira teaches such use: (p. 19, [0185] The amount that the frame rate is reduced is optionally calculated based on an amount of time expected to be needed to download the required resource) and (p. 20, [0187]  In these embodiments, the characterization of an executable subset includes consideration of what resources are likely to be needed in the future and the probability of downloading these resources by the time they are needed. The executable subset is, thus, dependent on a current state of the game).
when the predicted download duration is less than the stored playtime information.
However, Pereira teaches such use: (p. 20, [0187]  In these embodiments, the characterization of an executable subset includes consideration of what resources are likely to be needed in the future and the probability of downloading these resources by the time they are needed. The executable subset is, thus, dependent on a current state of the game). 
Snider and Pereira are analogous art because they are from the same field of endeavor, task management.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teaching of Snider and Pereira before him or her, to modify the system of Snider to include the teachings of Pereira, as a system for game code bandwidth transfer control, and accordingly it would enhance the system of Snider, which is focused on streaming installation of software application, because that would provide Snider with the ability to control game code transfer as suggested by Pereira (p. 6, [0074], p. 25, [0231]).      
Snider and Pereira, in particular Snider doesn’t explicitly teach:
the playtime information is an estimated time for a user to reach the end state of the application chunk from the beginning state;
However, Lee teaches such use: (p. 6, [0045], see the system 100 can be suitably configured to calculate/estimate the start and end times 
of segments in the video program event, based on certain detectable characteristics of the corresponding spikes in the plot 200. For instance, as mentioned above, a statistically significant increase in the usage of one or more referencing identifiers (that are monitored for the particular video program event)… the system 100 can analyze the characteristics of a statistically significant increase in the plot 200 (e.g., the peak activity time, the activity start time, the activity end time, and/or the activity duration) and then calculate, determine, estimate, or otherwise derive the segment start time and the segment end time of the video segment of interest, relative to the timing methodology or timing reference system utilized by the video program event. In other words, the system 100 generates boundary-defining data that correlates an active period of time in the monitored referencing identifier(s) with a particular segment in the video program event. The boundary-defining data can be accessed, downloaded, and applied at any time thereafter, for purposes of identifying and isolating the referenced video segment) and (p. 4, [0033], see the computing device 120 may be realized using any compatible platform, including, without limitation: a desktop computer; a laptop computer; a tablet computer; a smart television device; a video game console; or any suitably configured piece of electronic equipment) (emphasis added).
Snider, Pereira and Lee are analogous art because they are from the same field of endeavor, task management.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teaching of Snider, Pereira and Lee before him or her, to modify the system of Snider and Pereira, in particular Snider to include the teachings of Lee, as a system for filtering video game segments, and accordingly it would enhance the system of Snider, which is focused on streaming installation of software application, because that would provide Snider with the ability to estimate a duration, as suggested by Lee (p. 6, [0045], p. 8, [0063]).      

   In regards to claim 2, Snider doesn’t explicitly teach:   
comparing the stored application playtime information with a threshold and h) further comprises installing the application chunk when the stored playtime information at least meets the threshold.
However, Pereira teaches such use: (p. 9, [0093] In some embodiments, downloading of the executable game content does not begin until delivery of the streaming game video has been terminated by a game player. For example, Download Manager 165 may be configured to offer a game player to download the executable game content once the game player stops playing the game) and (p. 20, [0187] Step 760 may comprise, for example, determining a probability of needing any part of the executable game content is lower than a given threshold, before that part will be downloaded. This probability is related to the probability that a game state will be reached that requires a part of the executable game content and the probability of when this game state will be reached. The greater the amount of time before a resource will be need, the more likely there will be an opportunity to download the resource before it is needed). 
Snider and Pereira are analogous art because they are from the same field of endeavor, task management.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teaching of Snider and Pereira before him or her, to modify the system of Snider to include the teachings of Pereira, as a system for game code bandwidth transfer control, and accordingly it would enhance the system of Snider, which is focused on streaming installation of software application, because that would provide Snider with the ability to control game code transfer as suggested by Pereira (p. 6, [0074], p. 25, [0231]).      

   In regards to claim 3, Snider teaches:
providing the user access to the installed application chunk wherein the installed application chunk is a usable portion of the requested application (p. 1, [0006]  the application chunk access information comprises indication of at least one application chunk requested during execution of the executable application but not resident at a reporting client device; aggregating the application chunk access information, wherein aggregating the application chunk access information comprises identifying a particular application chunk as to be pre-fetched; based on the application chunk access information from the plurality of client devices, generating a revised recipe file, wherein generating the revised recipe file comprises specifying that the particular application chunk is to be pre-fetched; and publishing the revised recipe file for consumption by future client devices installing the executable application).

   In regards to claim 4, Snider teaches:
receiving the requested application chunk and installing the requested application chunk (p. 5, [0076] The recipe file can include a tag indicating the minimum list of chunks needed to launch the application. After such chunks are downloaded, the system reports that the application has been successfully installed. The application can then execute. Meanwhile, additional chunks can be pre-fetched to avoid cache misses as application execution requests data found in additional chunks) and (p. 1, [0006]  the application chunk access information comprises indication of at least one application chunk requested during execution of the executable application but not resident at a reporting client device; aggregating the application chunk access information, wherein aggregating the application chunk access information comprises identifying a particular application chunk as to be pre-fetched; based on the application chunk access information from the plurality of client devices, generating a revised recipe file, wherein generating the revised recipe file comprises specifying that the particular application chunk is to be pre-fetched; and publishing the revised recipe file for consumption by future client devices installing the executable application).

   In regards to claim 5, Snider doesn’t explicitly teach:   
the playtime information is associated with the application chunk information as an entry in a table.
However, Pereira teaches such use: (p. 19, [0178] The Downloader 540 maintains a Priority List 550 which provides the order in which parts of the executable game content will be downloaded. The Downloader 540 optionally varies the order within the Priority List 550 as parts of the executable game content are downloaded and the game state changes) and (p. 20, [0186] resources are differentiated as to their need for proper game play… If  Download Manager 165 determines that a required resource is likely not to be available when needed an alternative resource may be used instead….  A table of allowed resource substitutions is optionally provided by Download manager 165 to Client 110B) (emphasis added).
Snider and Pereira are analogous art because they are from the same field of endeavor, task management.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teaching of Snider and Pereira before him or her, to modify the system of Snider to include the teachings of Pereira, as a system for game code bandwidth transfer control, and accordingly it would enhance the system of Snider, which is focused on streaming installation of software application, because that would provide Snider with the ability to control game code transfer as suggested by Pereira (p. 6, [0074], p. 25, [0231]).      

   In regards to claim 6, Snider doesn’t explicitly teach:   
the playtime information is meta information in the application chunk information.
However, Pereira teaches such use: (p. 22, [0212] such, Client 110B receives executable game content while at the same time rendering and presenting game video to a game player using part of the executable game content that has already been downloaded) and (p. 3, [0039]  the game logic and related content (e.g., content used by the game logic) can be divided into parts, and these parts can be downloaded in essentially any order from the game system to the client. In various embodiments the parts are downloaded in an order that is based on the probabilities that the ongoing game play may require those parts… the download sequence is optionally updated dynamically, responsive to the game play, and parts of the game logic and related content are downloaded to the client in parallel with streaming video until the amount of the game logic and related content downloaded to the client is deemed to be sufficiently to support game play on the client side in the client side mode. At that point game play can be transitioned to the client, streaming video ceases, and downloading of the game code can completed. After streaming video to the client ends, the remaining parts of the game code can continue to be dynamically ordered, and downloaded to the client according to that order, responsive to the game state).
Snider and Pereira are analogous art because they are from the same field of endeavor, task management.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teaching of Snider and Pereira before him or her, to modify the system of Snider to include the teachings of Pereira, as a system for game code bandwidth transfer control, and accordingly it would enhance the system of Snider, which is focused on streaming installation of software application, because that would provide Snider with the ability to control game code transfer as suggested by Pereira (p. 6, [0074], p. 25, [0231]).      

   In regards to claim 7, Snider teaches:
the application chunk information includes information about a next application chunk in a download sequence (p. 3, [0038-0039] At 230, chunk access information from a plurality of clients installing the executable application is received. At 240, the chunk access information from the plurality of clients is aggregated. Aggregation can comprise identifying a particular application chunk or chunk sequence to be pre-fetched (e.g., based on a detected condition or elapsed time) and (p. 5, [0089] The tags can take the form of files (e.g., named according to a special naming convention containing a content label and using “START” and “END”) that when read or written by the application provide additional information to the caching system about the sequence of operations to follow).

   In regards to claim 8, Snider doesn’t explicitly teach:   
the application chunk information include information about a plurality of application chunks in a download sequence and the playtime information includes a plurality of playtimes wherein each playtimes in the plurality of playtimes is associated with an application chunk in the plurality of application chunks.
However, Pereira teaches such use: (p. 3, [0039]  the game logic and related content (e.g., content used by the game logic) can be divided into parts, and these parts can be downloaded in essentially any order from the game system to the client. In various embodiments the parts are downloaded in an order that is based on the probabilities that the ongoing game play may require those parts… the download sequence is optionally updated dynamically, responsive to the game play, and parts of the game logic and related content are downloaded to the client in parallel with streaming video until the amount of the game logic and related content downloaded to the client is deemed to be sufficiently to support game play on the client side in the client side mode. At that point game play can be transitioned to the client, streaming video ceases, and downloading of the game code can completed. After streaming video to the client ends, the remaining parts of the game code can continue to be dynamically ordered, and downloaded to the client according to that order, responsive to the game state), (p. 19, [0181] Receiving a Game State, a Step 720 of Determining Probabilities, and a Step 730 of Determining a Download Sequence. Each time a new game state is received in Step 710 new probabilities are optionally determined in Step 720 … In these cases one or more parts of the executable game content are given new higher priorities, for example, within Priority List 550, while other parts of the executable game content are given new lower priorities) and (p. 19, [0185]  if it is very likely that execution of the game in client side mode will be interrupted because a resource is not available, then more priority may be given to downloading that resource relative to maintaining the minimum quality of game video presented to a game player). 
Snider and Pereira are analogous art because they are from the same field of endeavor, task management.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teaching of Snider and Pereira before him or her, to modify the system of Snider to include the teachings of Pereira, as a system for game code bandwidth transfer control, and accordingly it would enhance the system of Snider, which is focused on streaming installation of software application, because that would provide Snider with the ability to control game code transfer as suggested by Pereira (p. 6, [0074], p. 25, [0231]).      

   In regards to claim 9, Snider doesn’t explicitly teach:   
predicting the download duration includes predicting a download duration for at least two un-received application chunks in the download sequence.
However, Pereira teaches such use: (p. 20, [0187]  In these embodiments, the characterization of an executable subset includes consideration of what resources are likely to be needed in the future and the probability of downloading these resources by the time they are needed. The executable subset is, thus, dependent on a current state of the game). 
Snider and Pereira are analogous art because they are from the same field of endeavor, task management.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teaching of Snider and Pereira before him or her, to modify the system of Snider to include the teachings of Pereira, as a system for game code bandwidth transfer control, and accordingly it would enhance the system of Snider, which is focused on streaming installation of software application, because that would provide Snider with the ability to control game code transfer as suggested by Pereira (p. 6, [0074], p. 25, [0231]).      

   In regards to claim 10, Snider doesn’t explicitly teach:   
the download duration in g) is the download duration for at least two un-received application chunks in the download sequence and the playtime information includes playtime information associated with the at least two un-received application chunks.
However, Pereira teaches such use: (p. 3, [0039]  the game logic and related content (e.g., content used by the game logic) can be divided into parts, and these parts can be downloaded in essentially any order from the game system to the client. In various embodiments the parts are downloaded in an order that is based on the probabilities that the ongoing game play may require those parts… the download sequence is optionally updated dynamically, responsive to the game play, and parts of the game logic and related content are downloaded to the client in parallel with streaming video until the amount of the game logic and related content downloaded to the client is deemed to be sufficiently to support game play on the client side in the client side mode. At that point game play can be transitioned to the client, streaming video ceases, and downloading of the game code can completed. After streaming video to the client ends, the remaining parts of the game code can continue to be dynamically ordered, and downloaded to the client according to that order, responsive to the game state) and (p. 19, [0181] Receiving a Game State, a Step 720 of Determining Probabilities, and a Step 730 of Determining a Download Sequence. Each time a new game state is received in Step 710 new probabilities are optionally determined in Step 720, for example, by querying Probability Tree Database 510…  the times at which probabilities and/or Priority List 550 are recalculated may be based on a set time period (e.g., 1, 5 or 10 minutes), an avatar leaving a region within the game, distance traveled by an avatar, crossing of a boundary within a game environment, specific actions performed by an avatar, reaching specific states, changes in avatar level, and/or the like).
Snider and Pereira are analogous art because they are from the same field of endeavor, task management.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teaching of Snider and Pereira before him or her, to modify the system of Snider to include the teachings of Pereira, as a system for game code bandwidth transfer control, and accordingly it would enhance the system of Snider, which is focused on streaming installation of software application, because that would provide Snider with the ability to control game code transfer as suggested by Pereira (p. 6, [0074], p. 25, [0231]).      

   In regards to claim 13, Snider teaches:
the estimated time for a user to reach the end state of the application chunk is determined from application testing (p. 2, [0029] Information 170 about how the client 120A accesses application file chunks can be sent by the client 120A to a cache miss telemetry server 180, which can aggregate chunk access information from a plurality of the clients 120A-N and generate a revised recipe file 190 as described herein.  The cache miss telemetry server can be configured to receive a report that an application file chunk associated with a chunk identifier resulted in a cache miss and generate a revised recipe file based on the chunk identifier of the report. The report can include a context in which the cache miss occurred, and the context can be integrated into the revised recipe file. In this way, streaming installation can evolve based on the information collected from the plurality of clients in a crowdsourced fashion) and (p. 6, [0099] a recipe file generator 810 receives a chunk identifier 820 (e.g., associated with a reported cache miss), times elapsed 830 (e.g., indicating the time elapsed at the time the cache miss for the identified chunk occurred), and chunk request histories 840 (e.g., associated with the reported cache miss for the identified chunk). The generator can aggregate the input information and generate a revised recipe file 850. The revised recipe file 850 is improved based on crowdsourced cache miss information. Thus, adoption of the recipe file 850 in future installations can avoid the cache miss).

   In regards to claim 14, Snider teaches:
the estimated time for a user to reach the end state of the application is determined from aggregated user data received from a plurality of users (p. 2, [0029] Information 170 about how the client 120A accesses application file chunks can be sent by the client 120A to a cache miss telemetry server 180, which can aggregate chunk access information from a plurality of the clients 120A-N and generate a revised recipe file 190 as described herein.  The cache miss telemetry server can be configured to receive a report that an application file chunk associated with a chunk identifier resulted in a cache miss and generate a revised recipe file based on the chunk identifier of the report. The report can include a context in which the cache miss occurred, and the context can be integrated into the revised recipe file. In this way, streaming installation can evolve based on the information collected from the plurality of clients in a crowdsourced fashion) and (p. 6, [0099] a recipe file generator 810 receives a chunk identifier 820 (e.g., associated with a reported cache miss), times elapsed 830 (e.g., indicating the time elapsed at the time the cache miss for the identified chunk occurred), and chunk request histories 840 (e.g., associated with the reported cache miss for the identified chunk). The generator can aggregate the input information and generate a revised recipe file 850. The revised recipe file 850 is improved based on crowdsourced cache miss information. Thus, adoption of the recipe file 850 in future installations can avoid the cache miss).

   In regards to claim 15, Snider teaches:
there is one beginning state and a plurality of end states (p. 5, [0086-087] A start and stop tag can be used to surround content that can be referred to in a recipe file or by the application when communicating with a service providing streaming installation… content for “Level 2” can use tags such as “FILE_TAG_LEVEL2_START” and “FILE_TAG_LEVEL2_END” where operations occurring between the two tags can be associated with the execution of “Level 2” such that querying for the existence of “FILE_TAG_LEVEL2_END” directly notifies the application of the existence of prerequisite data needed to execute “Level 2.”) and (p. 5, [0089] The tags can take the form of files (e.g., named according to a special naming convention containing a content label and using “START” and “END”) that when read or written by the application provide additional information to the caching system about the sequence of operations to follow).

   In regards to claim 16, Snider doesn’t explicitly teach:   
the application chunk is a video sequence and the playtime information is given a lowest possible weight.
However, Pereira teaches such use: (p. 19, [0185]  if it is very likely that execution of the game in client side mode will be interrupted because a resource is not available, then more priority may be given to downloading that resource relative to maintaining the minimum quality of game video presented to a game player). 
Snider and Pereira are analogous art because they are from the same field of endeavor, task management.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teaching of Snider and Pereira before him or her, to modify the system of Snider to include the teachings of Pereira, as a system for game code bandwidth transfer control, and accordingly it would enhance the system of Snider, which is focused on streaming installation of software application, because that would provide Snider with the ability to control game code transfer as suggested by Pereira (p. 6, [0074], p. 25, [0231]).      

   In regards to claim 17, Snider teaches:
the application chunk is a menu (p. 4, [0060] Similarly, a completion condition can also be communicated (e.g., the content associated with a named label is now available locally). In this way, the application can be informed of activity underlying the technologies if desired). 
Snider doesn’t explicitly teach:   
the playtime information is given a lowest possible weight.
However, Pereira teaches such use: (p. 19, [0181]  In these cases one or more parts of the executable game content are given new higher priorities, for example, within Priority List 550, while other parts of the executable game content are given new lower priorities).
Snider and Pereira are analogous art because they are from the same field of endeavor, task management.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teaching of Snider and Pereira before him or her, to modify the system of Snider to include the teachings of Pereira, as a system for game code bandwidth transfer control, and accordingly it would enhance the system of Snider, which is focused on streaming installation of software application, because that would provide Snider with the ability to control game code transfer as suggested by Pereira (p. 6, [0074], p. 25, [0231]).      

   In regards to claim 19, Snider teaches:
A system comprising: a processor; memory coupled to the processor; non-transitory instructions embedded in the memory that when executed cause the processor to carry out the method comprising (Abstract, High-performance streaming installation of software applications can be achieved by pre-fetching chunks of application files), (p. 1, [0002] Streaming installation can be accomplished by executing the application before the entire application is installed), (p. 1, [0020] High-performance streaming installation of software applications can be achieved by pre-fetching chunks of application files) and (p. 2, [0121] Because the application can begin executing before the entire set of application chunks is acquired, the application can start executing sooner. As a result, overall performance is enhanced).
receiving a request for an application from a user (Fig. 5), (p. 5, [0077] FIG. 5 is a flowchart of an example method 500 of accessing application files and can be implemented, for example, by any of the clients described herein (e.g., by a request service). At 520, a file system driver receives a read request for data. A file chunk associated with the file read request can then be determined) and (p. 1, [0006] receiving application chunk access information, wherein the application chunk access information comprises indication of at least one application chunk requested during execution of the executable application but not resident at a reporting client device).
sending a request for application chunk information; c) receiving the application chunk information (p. 3, [0038-0039] At 230, chunk access information from a plurality of clients installing the executable application is received. At 240, the chunk access information from the plurality of clients is aggregated. Aggregation can comprise identifying a particular application chunk or chunk sequence to be pre-fetched (e.g., based on a detected condition or elapsed time) and (p. 1, [0006]  the application chunk access information comprises indication of at least one application chunk requested during execution of the executable application but not resident at a reporting client device; aggregating the application chunk access information, wherein aggregating the application chunk access information comprises identifying a particular application chunk as to be pre-fetched; based on the application chunk access information from the plurality of client devices, generating a revised recipe file, wherein generating the revised recipe file comprises specifying that the particular application chunk is to be pre-fetched; and publishing the revised recipe file for consumption by future client devices installing the executable application).
determining network information (p. 4, [0062] When the technologies are incorporated into the operating system, other allowances can be made for delays regarding obtaining missing chunks. For example, the operating system can suspend execution of an application until the chunks are available. The application can then be resumed while avoiding a crash due to network timeout or the like), (p. 5, [0080] As a result of detecting the missing chunk, a cache miss record can be generated at 560 and sent to the cache miss telemetry server. A plurality of cache miss records can be accumulated locally and periodically sent to the cache miss telemetry server (e.g., after downloading the missing chunk). As described herein, such a record can include context information to identify circumstances under which the cache miss occurred) and (p. 5, [0090] a mechanism can be used to communicate a delay or completion condition between a providing service and an application as described herein).
h) installing the previously received application chunk (p. 5, [0076] The recipe file can include a tag indicating the minimum list of chunks needed to launch the application. After such chunks are downloaded, the system reports that the application has been successfully installed. The application can then execute. Meanwhile, additional chunks can be pre-fetched to avoid cache misses as application execution requests data found in additional chunks).
the application chunk is a discrete portion of the application having a beginning state and an end state (p. 5, [0089] The tags can take the form of files (e.g., named according to a special naming convention containing a content label and using “START” and “END”) that when read or written by the application provide additional information to the caching system about the sequence of operations to follow) and  (p. 5, [0086-087] A start and stop tag can be used to surround content that can be referred to in a recipe file or by the application when communicating with a service providing streaming installation… content for “Level 2” can use tags such as “FILE_TAG_LEVEL2_START” and “FILE_TAG _LEVEL2_ END” where operations occurring between the two tags can be associated with the execution of “Level 2” such that querying for the existence of “FILE_TAG_LEVEL2_END” directly notifies the application of the existence of prerequisite data needed to execute “Level 2.”) (emphasis added). 
Snider doesn’t explicitly teach:   
playtime information is associated with the application chunk information.
However, Pereira teaches such use: (p. 6, [0074] Download Manager 165 is configured to manage the downloading of executable game content to Client 110B. This downloading occurs in parallel with the display to a game player of game video provided by Video Source 130 to Client 110B), (p. 22, [0212] As such, Client 110B receives executable game content while at the same time rendering and presenting game video to a game player using part of the executable game content that has already been downloaded), (p. 19, [0185]  certain conditions result in giving a greater priority to downloading of executable game content relative to the provision of streaming video. For example, if it is very likely that execution of the game in client side mode will be interrupted because a resource is not available, then more priority may be given to downloading that resource relative to maintaining the minimum quality of game video presented to a game player…Download Manager 165 is configured to send an instruction to Video Source 130 indicating that the frame rate of streaming video provided to Client 110B should be reduced to increase the probability that the resource will be downloaded before it is needed. The amount that the frame rate is reduced is optionally calculated based on an amount of time expected to be needed to download the required resource) and (p. 20, [0187]  Step 760 may comprise, for example, determining a probability of needing any part of the executable game content is lower than a given threshold, before that part will be downloaded. This probability is related to the probability that a game state will be reached that requires a part of the executable game content and the probability of when this game state will be reached. The greater the amount of time before a resource will be need, the more likely there will be an opportunity to download the resource before it is needed). 
e) predicting download duration from the application chunk information and network information.
However, Pereira teaches such use: (p. 19, [0185] The amount that the frame rate is reduced is optionally calculated based on an amount of time expected to be needed to download the required resource).
f) retrieving stored playtime information wherein the stored playtime information is associated with a previously received application chunk.
However, Pereira teaches such use: (p. 18, [0173] Statistics Engine 500 makes this calculation for some or all of the alternative game states that are more than one step removed from the current game state. In various embodiments, the Statistics Engine 500 calculates the probability of each alternative game state based on the current game state and/or based on one or more previous game states along the Game Path). 
g) comparing predicted download duration to the stored playtime information and the playtime information associated with the application chunk information.
However, Pereira teaches such use: (p. 19, [0185] The amount that the frame rate is reduced is optionally calculated based on an amount of time expected to be needed to download the required resource) and (p. 20, [0187]  In these embodiments, the characterization of an executable subset includes consideration of what resources are likely to be needed in the future and the probability of downloading these resources by the time they are needed. The executable subset is, thus, dependent on a current state of the game).
when the predicted download duration is less than the stored playtime information.
However, Pereira teaches such use: (p. 20, [0187]  In these embodiments, the characterization of an executable subset includes consideration of what resources are likely to be needed in the future and the probability of downloading these resources by the time they are needed. The executable subset is, thus, dependent on a current state of the game). 
Snider and Pereira are analogous art because they are from the same field of endeavor, task management.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teaching of Snider and Pereira before him or her, to modify the system of Snider to include the teachings of Pereira, as a system for game code bandwidth transfer control, and accordingly it would enhance the system of Snider, which is focused on streaming installation of software application, because that would provide Snider with the ability to control game code transfer as suggested by Pereira (p. 6, [0074], p. 25, [0231]).      
Snider and Pereira, in particular Snider doesn’t explicitly teach:
the playtime information is an estimated time for a user to reach the end state of the application chunk from the beginning state;
However, Lee teaches such use: (p. 6, [0045], see the system 100 can be suitably configured to calculate/estimate the start and end times of segments in the video  
program event, based on certain detectable characteristics of the corresponding spikes in the plot 200. For instance, as mentioned above, a statistically significant increase in the usage of one or more referencing identifiers (that are monitored for the particular video program event)… the system 100 can analyze the characteristics of a statistically significant increase in the plot 200 (e.g., the peak activity time, the activity start time, the activity end time, and/or the activity duration) and then calculate, determine, estimate, or otherwise derive the segment start time and the segment end time of the video segment of interest, relative to the timing methodology or timing reference system utilized by the video program event. In other words, the system 100 generates boundary-defining data that correlates an active period of time in the monitored referencing identifier(s) with a particular segment in the video program event. The boundary-defining data can be accessed, downloaded, and applied at any time thereafter, for purposes of identifying and isolating the referenced video segment) and (p. 4, [0033], see the computing device 120 may be realized using any compatible platform, including, without limitation: a desktop computer; a laptop computer; a tablet computer; a smart television device; a video game console; or any suitably configured piece of electronic equipment) (emphasis added).
Snider, Pereira and Lee are analogous art because they are from the same field of endeavor, task management.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teaching of Snider, Pereira and Lee before him or her, to modify the system of Snider and Pereira, in particular Snider to include the teachings of Lee, as a system for filtering video game segments, and accordingly it would enhance the system of Snider, which is focused on streaming installation of software application, because that would provide Snider with the ability to estimate a duration, as suggested by Lee (p. 6, [0045], p. 8, [0063]).      

   In regards to claim 20, Snider doesn’t explicitly teach:   
comparing the stored application playtime information with a threshold and h) further comprises installing the application chunk when the stored playtime information at least meets the threshold.
However, Pereira teaches such use: (p. 9, [0093] In some embodiments, downloading of the executable game content does not begin until delivery of the streaming game video has been terminated by a game player. For example, Download Manager 165 may be configured to offer a game player to download the executable game content once the game player stops playing the game) and (p. 20, [0187]  Step 760 may comprise, for example, determining a probability of needing any part of the executable game content is lower than a given threshold, before that part will be downloaded. This probability is related to the probability that a game state will be reached that requires a part of the executable game content and the probability of when this game state will be reached. The greater the amount of time before a resource will be need, the more likely there will be an opportunity to download the resource before it is needed). 
Snider and Pereira are analogous art because they are from the same field of endeavor, task management.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teaching of Snider and Pereira before him or her, to modify the system of Snider to include the teachings of Pereira, as a system for game code bandwidth transfer control, and accordingly it would enhance the system of Snider, which is focused on streaming installation of software application, because that would provide Snider with the ability to control game code transfer as suggested by Pereira (p. 6, [0074], p. 25, [0231]).      

   In regards to claim 21, Snider teaches:
providing the user access to the installed application chunk wherein the installed application chunk is a usable portion of the requested application (p. 1, [0006]  the application chunk access information comprises indication of at least one application chunk requested during execution of the executable application but not resident at a reporting client device; aggregating the application chunk access information, wherein aggregating the application chunk access information comprises identifying a particular application chunk as to be pre-fetched; based on the application chunk access information from the plurality of client devices, generating a revised recipe file, wherein generating the revised recipe file comprises specifying that the particular application chunk is to be pre-fetched; and publishing the revised recipe file for consumption by future client devices installing the executable application).

   In regards to claim 22, Snider teaches:
receiving the requested application chunk and installing the requested application chunk (p. 5, [0076] The recipe file can include a tag indicating the minimum list of chunks needed to launch the application. After such chunks are downloaded, the system reports that the application has been successfully installed. The application can then execute. Meanwhile, additional chunks can be pre-fetched to avoid cache misses as application execution requests data found in additional chunks) and (p. 1, [0006]  the application chunk access information comprises indication of at least one application chunk requested during execution of the executable application but not resident at a reporting client device; aggregating the application chunk access information, wherein aggregating the application chunk access information comprises identifying a particular application chunk as to be pre-fetched; based on the application chunk access information from the plurality of client devices, generating a revised recipe file, wherein generating the revised recipe file comprises specifying that the particular application chunk is to be pre-fetched; and publishing the revised recipe file for consumption by future client devices installing the executable application).

   In regards to claim 23, Snider doesn’t explicitly teach:   
the playtime information is associated with the application chunk information as an entry in a table.
However, Pereira teaches such use: (p. 19, [0178] The Downloader 540 maintains a Priority List 550 which provides the order in which parts of the executable game content will be downloaded. The Downloader 540 optionally varies the order within the Priority List 550 as parts of the executable game content are downloaded and the game state changes) and (p. 20, [0186] resources are differentiated as to their need for proper game play… If  Download Manager 165 determines that a required resource is likely not to be available when needed an alternative resource may be used instead….  A table of allowed resource substitutions is optionally provided by Download manager 165 to Client 110B) (emphasis added).
Snider and Pereira are analogous art because they are from the same field of endeavor, task management.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teaching of Snider and Pereira before him or her, to modify the system of Snider to include the teachings of Pereira, as a system for game code bandwidth transfer control, and accordingly it would enhance the system of Snider, which is focused on streaming installation of software application, because that would provide Snider with the ability to control game code transfer as suggested by Pereira (p. 6, [0074], p. 25, [0231]).      

   In regards to claim 24, Snider doesn’t explicitly teach:   
the playtime information is meta information in the application chunk information.
However, Pereira teaches such use: (p. 22, [0212] such, Client 110B receives executable game content while at the same time rendering and presenting game video to a game player using part of the executable game content that has already been downloaded) and (p. 3, [0039]  the game logic and related content (e.g., content used by the game logic) can be divided into parts, and these parts can be downloaded in essentially any order from the game system to the client. In various embodiments the parts are downloaded in an order that is based on the probabilities that the ongoing game play may require those parts… the download sequence is optionally updated dynamically, responsive to the game play, and parts of the game logic and related content are downloaded to the client in parallel with streaming video until the amount of the game logic and related content downloaded to the client is deemed to be sufficiently to support game play on the client side in the client side mode. At that point game play can be transitioned to the client, streaming video ceases, and downloading of the game code can completed. After streaming video to the client ends, the remaining parts of the game code can continue to be dynamically ordered, and downloaded to the client according to that order, responsive to the game state).
Snider and Pereira are analogous art because they are from the same field of endeavor, task management.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teaching of Snider and Pereira before him or her, to modify the system of Snider to include the teachings of Pereira, as a system for game code bandwidth transfer control, and accordingly it would enhance the system of Snider, which is focused on streaming installation of software application, because that would provide Snider with the ability to control game code transfer as suggested by Pereira (p. 6, [0074], p. 25, [0231]).      

   In regards to claim 25, Snider teaches:
the application chunk information includes information about a next application chunk in a download sequence (p. 3, [0038-0039] At 230, chunk access information from a plurality of clients installing the executable application is received. At 240, the chunk access information from the plurality of clients is aggregated. Aggregation can comprise identifying a particular application chunk or chunk sequence to be pre-fetched (e.g., based on a detected condition or elapsed time) and (p. 5, [0089] The tags can take the form of files (e.g., named according to a special naming convention containing a content label and using “START” and “END”) that when read or written by the application provide additional information to the caching system about the sequence of operations to follow).

   In regards to claim 26, Snider doesn’t explicitly teach:   
the application chunk information include information about a plurality of application chunks in a download sequence and the playtime information includes a plurality of playtimes wherein each playtimes in the plurality of playtimes is associated with an application chunk in the plurality of application chunks.
However, Pereira teaches such use: (p. 3, [0039]  the game logic and related content (e.g., content used by the game logic) can be divided into parts, and these parts can be downloaded in essentially any order from the game system to the client. In various embodiments the parts are downloaded in an order that is based on the probabilities that the ongoing game play may require those parts… the download sequence is optionally updated dynamically, responsive to the game play, and parts of the game logic and related content are downloaded to the client in parallel with streaming video until the amount of the game logic and related content downloaded to the client is deemed to be sufficiently to support game play on the client side in the client side mode. At that point game play can be transitioned to the client, streaming video ceases, and downloading of the game code can completed. After streaming video to the client ends, the remaining parts of the game code can continue to be dynamically ordered, and downloaded to the client according to that order, responsive to the game state), (p. 19, [0181] Receiving a Game State, a Step 720 of Determining Probabilities, and a Step 730 of Determining a Download Sequence. Each time a new game state is received in Step 710 new probabilities are optionally determined in Step 720 … In these cases one or more parts of the executable game content are given new higher priorities, for example, within Priority List 550, while other parts of the executable game content are given new lower priorities) and (p. 19, [0185]  if it is very likely that execution of the game in client side mode will be interrupted because a resource is not available, then more priority may be given to downloading that resource relative to maintaining the minimum quality of game video presented to a game player). 
Snider and Pereira are analogous art because they are from the same field of endeavor, task management.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teaching of Snider and Pereira before him or her, to modify the system of Snider to include the teachings of Pereira, as a system for game code bandwidth transfer control, and accordingly it would enhance the system of Snider, which is focused on streaming installation of software application, because that would provide Snider with the ability to control game code transfer as suggested by Pereira (p. 6, [0074], p. 25, [0231]).      

   In regards to claim 27, Snider doesn’t explicitly teach:   
predicting the download duration includes predicting a download duration for at least two un-received application chunks in the download sequence.
However, Pereira teaches such use: (p. 20, [0187]  In these embodiments, the characterization of an executable subset includes consideration of what resources are likely to be needed in the future and the probability of downloading these resources by the time they are needed. The executable subset is, thus, dependent on a current state of the game). 
Snider and Pereira are analogous art because they are from the same field of endeavor, task management.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teaching of Snider and Pereira before him or her, to modify the system of Snider to include the teachings of Pereira, as a system for game code bandwidth transfer control, and accordingly it would enhance the system of Snider, which is focused on streaming installation of software application, because that would provide Snider with the ability to control game code transfer as suggested by Pereira (p. 6, [0074], p. 25, [0231]).      

   In regards to claim 28, Snider doesn’t explicitly teach:   
the download duration in g) is the download duration for at least two un-received application chunks in the download sequence and the playtime information includes playtime information associated with the at least two un-received application chunks.
However, Pereira teaches such use: (p. 3, [0039]  the game logic and related content (e.g., content used by the game logic) can be divided into parts, and these parts can be downloaded in essentially any order from the game system to the client. In various embodiments the parts are downloaded in an order that is based on the probabilities that the ongoing game play may require those parts… the download sequence is optionally updated dynamically, responsive to the game play, and parts of the game logic and related content are downloaded to the client in parallel with streaming video until the amount of the game logic and related content downloaded to the client is deemed to be sufficiently to support game play on the client side in the client side mode. At that point game play can be transitioned to the client, streaming video ceases, and downloading of the game code can completed. After streaming video to the client ends, the remaining parts of the game code can continue to be dynamically ordered, and downloaded to the client according to that order, responsive to the game state) and (p. 19, [0181] Receiving a Game State, a Step 720 of Determining Probabilities, and a Step 730 of Determining a Download Sequence. Each time a new game state is received in Step 710 new probabilities are optionally determined in Step 720, for example, by querying Probability Tree Database 510…  the times at which probabilities and/or Priority List 550 are recalculated may be based on a set time period (e.g., 1, 5 or 10 minutes), an avatar leaving a region within the game, distance traveled by an avatar, crossing of a boundary within a game environment, specific actions performed by an avatar, reaching specific states, changes in avatar level, and/or the like).
Snider and Pereira are analogous art because they are from the same field of endeavor, task management.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teaching of Snider and Pereira before him or her, to modify the system of Snider to include the teachings of Pereira, as a system for game code bandwidth transfer control, and accordingly it would enhance the system of Snider, which is focused on streaming installation of software application, because that would provide Snider with the ability to control game code transfer as suggested by Pereira (p. 6, [0074], p. 25, [0231]).      

   In regards to claim 29, Snider teaches:
Non-transitory instructions embedded in a computer readable medium that when executed cause a computer to carry out the method comprising (Abstract, High-performance streaming installation of software applications can be achieved by pre-fetching chunks of application files), (p. 1, [0002] Streaming installation can be accomplished by executing the application before the entire application is installed), (p. 1, [0020] High-performance streaming installation of software applications can be achieved by pre-fetching chunks of application files) and (p. 2, [0121] Because the application can begin executing before the entire set of application chunks is acquired, the application can start executing sooner. As a result, overall performance is enhanced).
receiving a request for an application from a user (Fig. 5), (p. 5, [0077] FIG. 5 is a flowchart of an example method 500 of accessing application files and can be implemented, for example, by any of the clients described herein (e.g., by a request service). At 520, a file system driver receives a read request for data. A file chunk associated with the file read request can then be determined) and (p. 1, [0006] receiving application chunk access information, wherein the application chunk access information comprises indication of at least one application chunk requested during execution of the executable application but not resident at a reporting client device).
sending a request for application chunk information; c) receiving the application chunk information (p. 3, [0038-0039] At 230, chunk access information from a plurality of clients installing the executable application is received. At 240, the chunk access information from the plurality of clients is aggregated. Aggregation can comprise identifying a particular application chunk or chunk sequence to be pre-fetched (e.g., based on a detected condition or elapsed time) and (p. 1, [0006]  the application chunk access information comprises indication of at least one application chunk requested during execution of the executable application but not resident at a reporting client device; aggregating the application chunk access information, wherein aggregating the application chunk access information comprises identifying a particular application chunk as to be pre-fetched; based on the application chunk access information from the plurality of client devices, generating a revised recipe file, wherein generating the revised recipe file comprises specifying that the particular application chunk is to be pre-fetched; and publishing the revised recipe file for consumption by future client devices installing the executable application).
determining network information (p. 4, [0062] When the technologies are incorporated into the operating system, other allowances can be made for delays regarding obtaining missing chunks. For example, the operating system can suspend execution of an application until the chunks are available. The application can then be resumed while avoiding a crash due to network timeout or the like), (p. 5, [0080] As a result of detecting the missing chunk, a cache miss record can be generated at 560 and sent to the cache miss telemetry server. A plurality of cache miss records can be accumulated locally and periodically under which the cache miss occurred) and (p. 5, [0090] a mechanism can be used to communicate a delay or completion condition between a providing service and an application as described herein). sent to the cache miss telemetry server (e.g., after downloading the missing chunk). As described herein, such a record can include context information to identify circumstances
h) installing the previously received application chunk (p. 5, [0076] The recipe file can include a tag indicating the minimum list of chunks needed to launch the application. After such chunks are downloaded, the system reports that the application has been successfully installed. The application can then execute. Meanwhile, additional chunks can be pre-fetched to avoid cache misses as application execution requests data found in additional chunks).
the application chunk is a discrete portion of the application having a beginning state and an end state (p. 5, [0089] The tags can take the form of files (e.g., named according to a special naming convention containing a content label and using “START” and “END”) that when read or written by the application provide additional information to the caching system about the sequence of operations to follow) and  (p. 5, [0086-087] A start and stop tag can be used to surround content that can be referred to in a recipe file or by the application when communicating with a service providing streaming installation… content for “Level 2” can use tags such as “FILE_TAG_LEVEL2_START” and “FILE_TAG _LEVEL2 _END” where operations occurring between the two tags can be associated with the execution of “Level 2” such that querying for the existence of “FILE_TAG_LEVEL2_END” directly notifies the application of the existence of prerequisite data needed to execute “Level 2.”) (emphasis added). 
Snider doesn’t explicitly teach:   
playtime information is associated with the application chunk information.
However, Pereira teaches such use: (p. 6, [0074] Download Manager 165 is configured to manage the downloading of executable game content to Client 110B. This downloading occurs in parallel with the display to a game player of game video provided by Video Source 130 to Client 110B), (p. 22, [0212] As such, Client 110B receives executable game content while at the same time rendering and presenting game video to a game player using part of the executable game content that has already been downloaded), (p. 19, [0185]  certain conditions result in giving a greater priority to downloading of executable game content relative to the provision of streaming video. For example, if it is very likely that execution of the game in client side mode will be interrupted because a resource is not available, then more priority may be given to downloading that resource relative to maintaining the minimum quality of game video presented to a game player…Download Manager 165 is configured to send an instruction to Video Source 130 indicating that the frame rate of streaming video provided to Client 110B should be reduced to increase the probability that the resource will be downloaded before it is needed. The amount that the frame rate is reduced is optionally calculated based on an amount of time expected to be needed to download the required resource) and (p. 20, [0187]  Step 760 may comprise, for example, determining a probability of needing any part of the executable game content is lower than a given threshold, before that part will be downloaded. This probability is related to the probability that a game state will be reached that requires a part of the executable game content and the probability of when this game state will be reached. The greater the amount of time before a resource will be need, the more likely there will be an opportunity to download the resource before it is needed). 
e) predicting download duration from the application chunk information and network information.
However, Pereira teaches such use: (p. 19, [0185] The amount that the frame rate is reduced is optionally calculated based on an amount of time expected to be needed to download the required resource).
f) retrieving stored playtime information wherein the stored playtime information is associated with a previously received application chunk.
However, Pereira teaches such use: (p. 18, [0173] Statistics Engine 500 makes this calculation for some or all of the alternative game states that are more than one step removed from the current game state. In various embodiments, the Statistics Engine 500 calculates the probability of each alternative game state based on the current game state and/or based on one or more previous game states along the Game Path). 
g) comparing predicted download duration to the stored playtime information and the playtime information associated with the application chunk information.
However, Pereira teaches such use: (p. 19, [0185] The amount that the frame rate is reduced is optionally calculated based on an amount of time expected to be needed to download the required resource) and (p. 20, [0187]  In these embodiments, the characterization of an executable subset includes consideration of what resources are likely to be needed in the future and the probability of downloading these resources by the time they are needed. The executable subset is, thus, dependent on a current state of the game).
when the predicted download duration is less than the stored playtime information.
However, Pereira teaches such use: (p. 20, [0187]  In these embodiments, the characterization of an executable subset includes consideration of what resources are likely to be needed in the future and the probability of downloading these resources by the time they are needed. The executable subset is, thus, dependent on a current state of the game). 
Snider and Pereira are analogous art because they are from the same field of endeavor, task management.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teaching of Snider and Pereira before him or her, to modify the system of Snider to include the teachings of Pereira, as a system for game code bandwidth transfer control, and accordingly it would enhance the system of Snider, which is focused on streaming installation of software application, because that would provide Snider with the ability to control game code transfer as suggested by Pereira (p. 6, [0074], p. 25, [0231]). 
Snider and Pereira, in particular Snider doesn’t explicitly teach:
the playtime information is an estimated time for a user to reach the end state of the application chunk from the beginning state;
However, Lee teaches such use: (p. 6, [0045], see the system 100 can be suitably configured to calculate/estimate the start and end times 
of segments in the video program event, based on certain detectable characteristics of the corresponding spikes in the plot 200. For instance, as mentioned above, a statistically significant increase in the usage of one or more referencing identifiers (that are monitored for the particular video program event)… the system 100 can analyze the characteristics of a statistically significant increase in the plot 200 (e.g., the peak activity time, the activity start time, the activity end time, and/or the activity duration) and then calculate, determine, estimate, or otherwise derive the segment start time and the segment end time of the video segment of interest, relative to the timing methodology or timing reference system utilized by the video program event. In other words, the system 100 generates boundary-defining data that correlates an active period of time in the monitored referencing identifier(s) with a particular segment in the video program event. The boundary-defining data can be accessed, downloaded, and applied at any time thereafter, for purposes of identifying and isolating the referenced video segment) and (p. 4, [0033], see the computing device 120 may be realized using any compatible platform, including, without limitation: a desktop computer; a laptop computer; a tablet computer; a smart television device; a video game console; or any suitably configured piece of electronic equipment) (emphasis added).
Snider, Pereira and Lee are analogous art because they are from the same field of endeavor, task management.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teaching of Snider, Pereira and Lee before him or her, to modify the system of Snider and Pereira, in particular Snider to include the teachings of Lee, as a system for filtering video game segments, and accordingly it would enhance the system of Snider, which is focused on streaming installation of software application, because that would provide Snider with the ability to estimate a duration, as suggested by Lee (p. 6, [0045], p. 8, [0063]).      
     
9.	Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Snider in view of Pereira in view of Carbune et al.,  US 2019/0095786 (hereinafter Carbune). 
       In regards to claims 1 and 11, the rejections above are incorporated accordingly.
   In regards to claim 18, Snider, Pereira and Lee, in particular Snider doesn’t explicitly teach:
the download duration is prediction is generated by a Neural Network trained with a machine learning algorithm to predict download duration using network information.
However, Carbune teaches such use: (p. 1, [0011] the generation of the recommendation to acquire the data at the first future time based on the one or more parameters and the training of the neural network system using the activity log data operation includes determining a likely level of wireless connectivity of a user device at the first future time; determining a probability that an entirety of the data is downloadable at the determined likely level of wireless connectivity during a threshold time period beginning with the first future time) and (p. 4, [0050] The neural networks 223 may be trained to detect time periods and locations in which battery consumption may impact the user device 220's ability to download content. For example, the neural network 223 may determine the likely amount of time and power required for the user device 220 to download data of a particular size, e.g., 100 MB, at the likely level of network connectivity when the data is to be downloaded). 
Snider, Pereira, Lee and Carbune are analogous art because they are from the same field of endeavor, task management.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teaching of Snider, Pereira, Lee and Carbune before him or her, to modify the system of Snider, Pereira and Lee, in particular Snider to include the teachings of Carbune, as a system for smart advanced content retrieval, and accordingly it would enhance the system of Snider, which is focused on streaming installation of software application, because that would provide Snider with the ability to utilize a trained system to download information, as suggested by Carbune (p. 1, [0011], p. 12, [0121]).   
Conclusion
10.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US Patent Application Publications

Watson   		Patent No. 11,413,550

Justice 		Patent No. 9545574

11.	Examiner, in light of the above submission maintains the previous rejections, and any new ground(s) of rejection is necessitated by Applicant’s amendment.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
12.	A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Correspondence Information
13.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Evral Bodden whose telephone number is 571-272-3455.  The examiner can normally be reached on Monday to Friday, 8:30 to 5:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chat Do can be reached on 571-272-3721.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/EVRAL E BODDEN/Primary Examiner, Art Unit 2193